UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22461 O.A.K. FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) MICHIGAN 38-2817345 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2445 84th Street, S.W., Byron Center, Michigan 49315 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 878-1591 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $1.00 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No _X_ . Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Exchange Act. Yes No X . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company_ X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X . State the aggregate market value of the voting and nonvoting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant's most recently completed second quarter. Aggregate Market Value of Common Stock Held by Non-Affiliates as of June 30, 2009: $41,618,100 As of February 1, 2010, there were outstanding 2,703,009 shares of the Company's Common Stock ($1.00 par value). 1 EXPLANATORY NOTE: This Amendment No. 1 on Form 10-K/A (the "Amendment") amends the Annual Report on Form 10-K of O.A.K. Financial Corporation (the "Company") for the fiscal year ended December 31, 2009, previously filed on February 12, 2010 (the "Original 10-K"). The Company has filed this Amendment solely for the purposes of: (1) amending the cover page, and (2) amending the disclosures in Items 10, 11, 12, 13 and 14 of Part III of Form 10-K. This Amendment should be read in conjunction with the information set forth in the Original 10-K. All information contained in this Amendment is as of the original filing date of the Original Form 10-K and does not reflect events occurring after the filing of the Original 10-K or modify or update the disclosures therein in any way other than as required to reflect the amendments set forth herein. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. Director s Patrick K. Gill has been a director of the Corporation since November2002. Mr.Gill is President and Chief Executive Officer of OAK Financial Corporation and its subsidiary, Byron Bank. Prior to joining OAK Financial in Novemberof 2002, Mr.Gill was President and CEO of the Bank of Lenawee (now First Federal Bank of the Midwest), located in Adrian, Michigan, which at the time was a wholly-owned subsidiary of Pavilion Bancorp, Inc. Mr.Gill also served as a Board Member and CEO of Pavilion and Board Chairman of the Bank of Washtenaw, a de novo started by Pavilion, as well as Board Chairman of Pavilion Mortgage Company. Mr.Gill has over 30 years of progressive banking experience, including over 20 years in the West Michigan financial markets with Union Bank (later NBD), in Grand Rapids. His last position with NBD (now JPMorgan Chase)was Vice President and Regional Director of the Lakeshore region. Mr.Gill currently serves on the following boards  Heart of West Michigan United Way, The YMCA, and Home Repair Services. Mr.Gill graduated with honors from Notre Dame University with a degree in History and lives in Byron Center, Michigan. Robert F. Dentzman has been a director of the Corporation since October2002. Mr.Dentzman is the principal of RoadCast, which specializes in investor relations communication and consulting. Previously, Mr.Dentzman was the transitional Treasurer of Energy Conversion Devices, a leading materials research and advanced product development company, which holds hundreds of U.S. and foreign patents. Prior to that, Mr.Dentzman was Vice President, Treasury and Investor Relations for Herman Miller, Inc. Mr.Dentzman worked at Herman Miller for over 20 years and served in progressive areas of responsibility. Mr.Dentzman was responsible for worldwide cash management, investor and banking relations, capital structure management, foreign exchange risk management, shareholder services, pension asset management, and administration of several executive benefit plans. Prior to joining Herman Miller, Mr.Dentzman worked in the banking industry for the Kalamazoo, Michigan bank now known as National City Bank. Mr.Dentzman earned his B.A. in Economics from Kalamazoo College and his M.B.A. from Western Michigan University. David G. Van Solkema has been a director of the Corporation since 1988. Mr.Van Solkema is retired and previously served as President of Jobbers Warehouse Service Inc., a supplier of auto and truck parts to over 125 independent stores with over $40 million in sales. Additional work experience includes work as a Certified Public Accountant (CPA)for Touche Ross, serving small to medium sized businesses throughout West Michigan. Mr.Van Solkema has served on the Byron Center Christian School Board, has served as a Deacon and Elder at Heritage Christian Reformed Church in Byron Center, and has been active with Little League Baseball. Mr.Van Solkema is a graduate of Ferris State University with a degree in Finance. Grace O. Shearer has been a director of the Corporation since November2002 and currently serves as its chairperson. Mrs.Shearer is the Principal of The Entrepreneur's Source, a coaching and consulting firm assisting individuals interested in buying a business. Previously Mrs.Shearer served as President and CEO of West Michigan Heart, P.C., the leading cardiology service provider in West Michigan, with over 150 employees. Mrs.Shearer also served as Vice President of Operations for St. Mary's Hospital and in 1992 served as the interim CEO for St. Mary's Hospital. Mrs.Shearer has served as Chairperson of the Board for Pine Rest Christian Mental Health Services, and has other board experience with Calvin College, the Rotary Club, and the Grand Rapids Chamber of Commerce. Mrs.Shearer holds a B.A. from the University of Michigan, and an M.B.A. from Eastern Michigan University. 2 Norman J. Fifelski has been a director of the Corporation since 1988. Mr.Fifelski is President of Hillcrest Food and Fuel, Inc., Hillcrest Subway, and the Hungry Horse Campground. Additional experience includes serving on the board and as Treasurer for the Wayland Area Emergency Medical Service, on the Administrative Committee for Saint Stanislaus Church, as Assistant Fire Chief and Training Officer for Dorr Township for over 20 years, and as Trustee for Dorr Township. Mr.Fifelski is also involved with fire prevention programs in the Dorr area and with Save The Children in Mexico. Mr.Fifelski is a graduate of Ferris State University. James B. Meyer has been a director of the Corporation since 2004. Mr.Meyer is the past Chairman of the Board and President and CEO of Spartan Stores, Inc., a leading food services wholesaler and retailer. Mr.Meyer retired from Spartan Stores in Marchof 2003 after completing 30 years with the company. Under his leadership, sales grew to exceed $2 billion annually. He was elected Chairman of the Board in August2000 and President and Chief Executive Officer in July1997. Mr.Meyer was appointed President and Chief Operating Officer in August1996. Mr.Meyer has a great depth of board experience and currently serves, or has served, on the following boards  Heart of West Michigan United Way as Chairman of the Board, Davenport University as Chairman of the Board, Hope Network, Board and Audit Committee of Associated Food Stores, Family Christian Stores, and Unity Christian High School's Education Foundation. Mr.Meyer is a Certified Public Accountant and earned his B.S. in Business from Ferris State University. Stephanie L. Leonardos has been a director of the Corporation since 2007. Mrs.Leonardos is the President and CEO of Amerikam Inc., a manufacturer and designer of patented flow control products for industries including medical, plumbing, and defense. Mrs.
